Citation Nr: 0927018	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  03-36 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

What evaluation is warranted for posttraumatic stress 
disorder from June 22, 2001?


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the Veteran's claim of 
entitlement to service connection for posttraumatic stress 
disorder and assigned a 50 percent evaluation.

In March 2005, the Veteran testified before the undersigned 
Veterans Law Judge at the Atlanta RO.  A copy of the 
transcript is of record.

In July 2005, the Veteran's posttraumatic stress disorder 
claim was remanded for further development, to include a new 
VA examination.  The claim is again before the Board for 
appellate review.

In July 2005, the Board also remanded the issue of 
entitlement to service connection for tinea pedis.  That 
claim was granted in a May 2009 rating decision.  Hence, that 
issue is no longer in appellate status.


FINDING OF FACT

The Veteran's posttraumatic stress disorder has not been 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.




CONCLUSION OF LAW

Since June 22, 2001, posttraumatic stress disorder has not 
met the criteria for an evaluation greater than 50 percent.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.1, 4.3, 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  The decision of the United 
States Court of Appeals for Veterans Claims in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), spoke only to cases of 
entitlement to an increased rating.  Because there is a 
distinction between initial rating claims and increased 
rating claims, Vazquez-Flores is not for application with 
respect to initial rating claims as notice requirements are 
met when the underlying claim for service connection is 
substantiated.  Consequently, there is no need to discuss 
whether VA met the Vazquez-Flores standard.

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, and as warranted by law, affording a VA examination.  
The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in assisting the appellant that reasonably affects the 
fairness of this adjudication.  Hence, the case is ready for 
adjudication.

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, private medical records, and VA medical 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the record shows, or fails to show, with respect 
to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000). 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings 
are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  
The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of the 
veteran's discharge or release if the application therefore 
is received within one year from such date of discharge or 
release.          38 U.S.C.A. § 5110(b)(1).  The effective 
date of an award of increased compensation shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if an application is 
received within one year from that date.  38 U.S.C.A. § 
5110(b)(2).

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent 
rating is assigned for posttraumatic stress disorder when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment, impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is assigned for posttraumatic stress 
disorder when there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation, obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  Id.

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning score is based on a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing The 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, (4th ed. 1994) (DSM-IV) at 32).  
VA's Rating Schedule employs nomenclature based upon the DSM-
IV, which includes the global assessment of functioning score 
scale.

The DSM-IV states that a global assessment of functioning 
score of between 51 and 60 reflects "[m]oderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  A score of 61 to 70 is 
indicated when there are "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships." Id.  A score ranging between 71 and 80 
reflect that if symptoms are present they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument; no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).

At a February 2002 VA examination, the Veteran reported 
excessive use of alcohol and having a short temper.  He was 
separated from his wife.  He reported nightmares and 
flashbacks.  Suicidal thoughts were reported, but suicidal 
and homicidal impulses were denied.  He described having some 
panic attacks.  At the examination, the Veteran was well-
oriented to time and place, and he dressed appropriately.  He 
answered questions appropriately, but without elaboration.  
Memory tests were poor.  He was diagnosed with moderate 
chronic posttraumatic stress disorder and assigned a global 
assessment of functioning score of 51.

At a November 2005 VA examination, the Veteran reported 
irritability, isolation, insomnia with dreams about the war, 
memories causing psychological distress, avoidance of 
conversations about war, trust issues, hypervigilence, and a 
restricted range of activity.  The Veteran held a stable job 
with the same company for 29 years.  A mental status 
examination showed the Veteran was alert, cooperative, with 
normal speech and mood, appropriate affect, logical thought 
processes, and intact insight and judgment.  The Veteran was 
diagnosed with chronic posttraumatic stress disorder, with 
moderate severity.  A global assessment of functioning score 
of 55 was assigned.  The physician noted that the Veteran had 
moderate symptoms and was able to maintain consistent 
employment for over 25 years.  He noted that his relationship 
problems seemed to occur when under the influence of alcohol, 
which made it difficult to say if the relationship problems 
were really related to posttraumatic stress disorder.  The 
physician noted, however, that the Veteran may have been 
self-medicating with alcohol.

The Veteran submitted records of Vet Center group therapy 
from December 2000 through April 2007.  The majority of his 
symptoms were described as flashbacks, intrusive thoughts, 
hypervigilence, discord in relationships, anxiety, and 
depression.  He often expressed desire to improve his family 
relationships and was working hard to accomplish this goal.  
The social worker overseeing the group therapy submitted 
letters, see e.g., September 2003 correspondence, which noted 
that the Veteran reported feeling detached from family and 
friends, having significant patterns of isolation and 
withdrawal.  This was judged to result in severe social 
impairment.  The appellant reportedly experienced severe 
depression, sleep disturbance, nightmares, daily intrusive 
thoughts, daily panic attacks, hypervigilence, and flashbacks 
resulting in severe limitations in employment.  His prognosis 
was judged to be poor.

The Veteran also submitted evidence from Vibhakar Patel, M.D.  
In an August 2008 report, Dr. Patel noted that the Veteran 
experienced recurrent nightmares, intrusive thoughts, and a 
depressed mood.  He had anxiety, insomnia, and some panic 
symptoms at times.  The Veteran was living with his wife.  He 
denied alcohol or drug abuse, and he was employed.  A mental 
status examination noted that the Veteran was depressed and 
anxious but cooperative and pleasant.  Memory was intact.  
Abstract thinking and calculations were normal.  Judgment was 
good.  No suicidal and homicidal thoughts were noted.  There 
was no evidence of hallucinations or delusional thinking.  
The Veteran was diagnosed with chronic posttraumatic stress 
disorder and major depressive disorder.  Significantly, Dr. 
Patel clinical records show the assignment of global 
assessment of functioning scores ranging from 54 to 80.  

The Board finds that the Veteran is accurately rated at a 50 
percent evaluation for this rating period.  First, it is 
important to note that despite his posttraumatic stress , the 
Veteran has been able to maintain employment at the same job 
for over 30 years.  While he does exhibit the classic 
symptoms of posttraumatic stress disorder, to include 
nightmares, flashbacks, hypervigilence, anxiety, depression, 
and some panic behavior, his symptoms have mainly been 
described by psychologists and psychiatrists as moderate.  
The Veteran does not have homicidal or suicidal tendencies.  
His global assessment of functioning scores have ranged from 
51 to 80, depicting moderate to mild symptoms.

While a least one social worker has judged the appellant's 
pathology to be severe, the Board assigns greater weight to 
the opinions offered by psychiatrists and psychologists due 
to their greater training.  Moreover, Vet Center clinical 
records and other evidence in the claims file do not show 
that the "severe" classification was accurate.  While the 
Veteran reported missing a day of work from time to time for 
depression, there is no indication from the entire record 
that his posttraumatic stress disorder was limiting his 
employment, especially to the extent of a severe limitation.  
At his hearing, the Veteran also denied ever losing his 
temper with his co-workers.  Furthermore, the Veteran's 
symptoms were described as moderate by multiple 
psychiatrists, and there is nothing in the Vet Center's group 
therapy records to indicate that he was suffering from severe 
symptoms or daily panic attacks.  See Schoolman v. West, 12 
Vet. App. 307, 310-11 (the Board must weigh the evidence and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others).

The Veteran's posttraumatic stress disorder is accurately 
rated at a 50 percent evaluation.  It is not shown to cause 
obsessive rituals; illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function; impaired impulse control; spatial disorientation; 
neglect of personal appearance and hygiene; or difficulty in 
adapting to stressful situations.  While the Veteran does not 
need to meet all, most, or even some of the criteria set 
forth in Diagnostic Code 9411, the overall picture of his 
symptomatology during this period is most appropriately rated 
at 50 percent because he does not have occupational and 
social impairment with deficiencies in most areas.  Mauerhan 
v. Principi, 16 Vet. App. 436 (2002).  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  38 U.S.C.A. § 5107.




ORDER

Since June 22, 2001, an evaluation greater than 50 percent is 
not warranted for posttraumatic stress disorder.



____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


